    Case 1:17-cr-00019-RMB Document 183-1 Filed 10/14/18 Page 1 of 1




                                    2-4 Cockspur Street London SW1Y 5BS
                                         Director: David Green CB QC


 WilmerHale
 49 Park Lane
 London                                                         Your Ref:
                                                                 Our Ref: FRX01
 W1K 1PS

 By email to:
                                                                                  15th March 2016
 stephen.pollard@wilmerhale.com



Dear Sirs,

Re: FRX01 Investigation
Your client: Rohan Ramchandani

As you are aware, on 21st July 2014 the Serious Fraud Office (SFO) commenced an
investigation into criminal conduct on the foreign exchange market. Having investigated this
matter, the SFO has decided to take no further action against Rohan Ramchandani.

The SFO has concluded, based on the information and material we have obtained, that there
is insufficient evidence for a realistic prospect of conviction in this jurisdiction. Whilst there
were reasonable grounds to suspect the commission of offences involving serious or complex
fraud, a detailed review of the available evidence led us to the conclusion that the alleged
conduct, even if proven and taken at its highest, would not meet the evidential test required to
mount a prosecution for an offence contrary to English law. It has further been concluded that
this evidential position could not be remedied by continuing the investigation.

This does not reflect or impact on any decision which might be taken by any other agency,
whether domestic or overseas, in relation to the same conduct.

The SFO is keen to ensure that all individuals impacted by this decision are informed prior to
the matter appearing in the press. For this reason, it is requested that any press
announcement by you regarding this matter is not made until after 2.10 pm on Tuesday 15th
March 2016. Thank you in advance for your cooperation and assistance with regards to this.

Yours faithfully,




Jacob Blatch
Case Controller / Lawyer

 Direct Tel:   +44 (0)20 7084 4576
 Email:        jacob.blatch@sfo.gsi.gov.uk




Switchboard: +44 (0)20 7239 7272                                              www.sfo.gov.uk
DX: 161370 Piccadilly 6
